Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Oliver M. Boling, a District of Columbia prisoner, appeals the district court’s order adopting the magistrate judge's recommendation and dismissing without prejudice Boling’s complaint under the Federal Tort Claims Act, 28 U.S.C. § 1346 (2012), for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boling v. United States, No. 4:17-cv-01097-CMC, 2017 WL 2457306 (D.S.C. June 7, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. AFFIRMED